Exhibit 10.1
JOHN B. SANFILIPPO & SON, INC.
2008 EQUITY INCENTIVE PLAN
PREAMBLE
John B. Sanfilippo & Son, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), hereby establishes the John B.
Sanfilippo & Son, Inc. 2008 Equity Incentive Plan (the “Plan”) to provide the
Company with an effective means of attracting, retaining, and motivating
directors, officers, key employees and other service providers, and to provide
them with incentives to enhance the growth and profitability of the Company.
ARTICLE 1 DEFINITIONS
In this Plan, except where the context otherwise indicates, the following
definitions and rules apply:

1.1   Agreement means either (i) a written agreement entered into by the Company
and a Participant setting forth the terms and provisions applicable to an Award
granted under this Plan, or (ii) a written or electronic statement issued by the
Company to a Participant describing the terms and provisions of such Award, in
each case, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.   1.2   Approval Date shall
mean the date the Plan is approved by the holders of a majority of the combined
voting power of the Common Stock and Class A Stock of the Company present, or
represented, and entitled to vote at a meeting duly called and held.   1.3  
Award means any award or benefit granted under the Plan, including, without
limitation, a grant of Common Stock, Options, Restricted Stock, Stock
Appreciation Rights or Restricted Stock Units.   1.4   Board means the Board of
Directors of the Company.   1.5   Change in Control shall have the meaning set
forth in Section 10.1.   1.6   Class A Stock means the Class A Common Stock,
$.01 par value per share, of the Company.

1



--------------------------------------------------------------------------------



 



1.7   Code means the Internal Revenue Code of 1986, as amended, including any
regulations promulgated thereunder. A reference to any provision of the Code
shall include reference to any successor provision of the Code.   1.8  
Committee means the Compensation Committee of the Board, or any successor
thereto (references herein to the Committee shall be deemed to include the
Subcommittee, as applicable). In the event there is no valid Committee, the
entire Board shall be the Committee.   1.9   Common Stock means the Common
Stock, par value $.01 per share, of the Company, and any other shares into which
such Common Stock shall thereafter be exchanged by reason of a recapitalization,
merger, consolidation, split-up, combination, exchange of shares or the like.  
1.10   Company shall have the meaning set forth in the Preamble.   1.11  
Covered Employee means a Participant who, as of the date of vesting and/or
payout of an Award, as applicable, is a “covered employee” as defined by Code
Section 162(m).   1.12   Date of Exercise means the date on which the Company
receives notice of the exercise of an Option or a Stock Appreciation Right in
accordance with the terms hereof.   1.13   Date of Grant means the date on which
an Award is granted by the Committee (or such later date as specified in advance
by the Committee) or, in the case of an Award granted to an Non-Employee
Director, the date on which such Award is approved by the Board (or such later
date as specified in advance by the Board).   1.14   Effective Date shall have
the meaning set forth in Section 2.1.   1.15   Employee means any individual
classified or treated as an employee of the Company and/or its Subsidiaries on
the payroll records thereof. An Employee shall not include any individual during
any period he or she is classified or treated by the Company and/or its
Subsidiaries as an independent contractor, a consultant, or any employee of an
employment, consulting, or temporary agency or any other entity other than the
Company and/or its Subsidiaries, without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company and/or its Subsidiary
during such period.   1.16   Exchange Act means the Securities Exchange Act of
1934, as amended.   1.17   Exercise Price shall have the meaning set forth in
Section 6.2.   1.18   Fair Market Value of a Share means:

  (a)   If on the applicable date the Common Stock is listed for trading on a
national securities exchange, including the NASDAQ Global Market, the closing
price

2



--------------------------------------------------------------------------------



 



      of the Common Stock on such exchange on the applicable date, or if no
sales of Common Stock shall have occurred on such exchange on the applicable
date, the closing price of the Common Stock on such exchange on the next
preceding date on which there were such sales;

  (b)   If on the applicable date the Common Stock is not listed for trading on
a national securities exchange, including the NASDAQ Global Market, the mean
between the closing bid price and the closing ask price of the Common Stock as
otherwise reported by the NASDAQ Stock Market LLC or its successors or assigns
with respect to the applicable date or, if the closing bid and ask prices for
the Common Stock shall not have been so reported with respect to the applicable
date, on the next preceding date with respect to which such bid and ask prices
were so reported; or     (c)   If on the applicable date the Common Stock is not
listed for trading on a national securities exchange, including the NASDAQ
Global Market, or otherwise reported by the NASDAQ Stock Market LLC or its
successors or assigns, the fair market value of a Share as determined by the
Committee.

1.19   Family Members shall have the meaning set forth in Section 1.32(a).  
1.20   For Cause shall have the meaning set forth in Section 9.3.   1.21  
Insider means a director, officer or beneficial owner of more than 10% of the
Common Stock for purposes of Section 16 of the Exchange Act.   1.22  
Non-Employee Director means any individual who is a director of the Company and
who is not also an employee of either the Company, any Subsidiary or any of
their respective affiliates.   1.23   Nonstatutory Stock Option means an Option
granted under the Plan that does not qualify as an incentive stock option under
Section 422 of the Code.   1.24   Option means a right to purchase Common Stock
granted under the Plan.   1.25   Option Period means the period during which an
Option may be exercised.   1.26   Option Price means the price per Share at
which an Option may be exercised.   1.27   Original Directors shall have the
meaning set forth in Section 10.1(c).   1.28   Participant means an individual
with an outstanding Award.   1.29   Performance-Based Compensation means
“performance-based compensation” as that term is used in Code Section 162(m).  
1.30   Performance Measures shall have the meaning set forth in Section 6.6(b).

3



--------------------------------------------------------------------------------



 



1.31   Permanent Disability means a mental or physical condition which, in the
opinion of the Committee, renders a Participant unable or incompetent to carry
out the job responsibilities which such Participant held or tasks to which such
Participant was assigned at the time the disability was incurred and which is
expected to be permanent or for an indefinite period. With respect to any Award
subject to Code Section 409A, the Committee may not find that a Permanent
Disability exists with respect to the applicable Participant unless, in the
Committee’s opinion, such Participant is also “disabled” within the meaning of
Code Section 409A.   1.32   Permitted Holder means:

  (a)   Jasper B. Sanfilippo (“Jasper”), Mathias A. Valentine, (“Mathias”), a
spouse of Jasper, a spouse of Mathias, any lineal descendant of Jasper or any
lineal descendant of Mathias (collectively referred to as the “Family Members”);
    (b)   a legal representative of a deceased or disabled Family Member’s
estate, provided that such legal representative is a Family Member;     (c)   a
trustee of any trust of which all the beneficiaries (and any donees and
appointees of any powers of appointment held thereunder) are Family Members and
the trustee of which is a Family Member;     (d)   a custodian under the Uniform
Gifts to Minors Act or Uniform Transfers to Minors Act for the exclusive benefit
of a Family Member, provided that such custodian is a Family Member;     (e)  
any corporation, partnership or other entity, provided that at least 75% of the
equity interests in such entity (by vote and by value) are owned, either
directly or indirectly, in the aggregate by Family Members;     (f)   any bank
or other financial institution, solely as a bona fide pledgee of shares of
Class A Stock by the owner thereof as collateral security for indebtedness due
to the pledgee; or     (g)   any employee benefit plan, or trust or account held
thereunder, or any savings or retirement account (including an individual
retirement account), held for the exclusive benefit of a Family Member.

1.33   Plan shall have the meaning set forth in the Preamble.   1.34   Prior
Plan means the John B. Sanfilippo & Son, Inc. 1998 Equity Incentive Plan.   1.35
  Restricted Stock means any grant of Shares, with such Shares subject to a risk
of forfeiture or other restrictions as determined pursuant to the Plan.   1.36  
Restricted Stock Unit means the grant of a right to receive Shares (or a
derivative thereof) in the future, with such right to future delivery of Shares
(or other rights) subject to a risk of forfeiture or other restrictions as
determined pursuant to the Plan.

4



--------------------------------------------------------------------------------



 



1.37   Retirement for an Employee means a Termination of Service, other than For
Cause, to the extent the Employee has attained, as of the effective date of such
Termination of Service, either (i) age 65 or, (ii) age 55 and 10 completed years
of service with the Company or any Subsidiary. Retirement for a Non-Employee
Director means a Termination of Service on or after the attainment of age 60.  
1.38   Share means a share of Common Stock.   1.39   Share Withholding shall
have the meaning set forth in Section 8.4.   1.40   Stock Appreciation Right
means any such right granted under Section 6.2.   1.41   Subcommittee shall have
the meaning set forth in Section 3.3.   1.42   Subsidiary means a corporation of
which at least 50% of the total combined voting power of all classes of stock is
owned by the Company either directly or through one or more Subsidiaries.   1.43
  Termination of Service shall have the following meanings:

  (a)   for an Employee, the date on which the Employee is no longer an
Employee;     (b)   for a Non-Employee Director, the date on which the
Non-Employee Director is no longer a member of the Committee;     (c)   for any
other eligible individual, the date on which such individual no longer provides
substantial services on a regular basis.

    With respect to any Award subject to Code Section 409A, a Termination of
Service shall mean a “separation from service” within the meaning of Code
Section 409A.

ARTICLE 2 EFFECTIVE DATE AND AVAILABLE SHARES

2.1   Effective Date, Approval Date and effect on Prior Plan. The Board and the
Committee adopted the Plan on September 4, 2008 (the “Effective Date”);
provided, however, that Awards granted under the Plan prior to the Approval Date
are contingent on approval of the Plan by the Company’s stockholders. The Plan
shall be unlimited in duration and, in the event of Plan termination, shall
remain in effect as long as any Awards under it are outstanding; provided,
however, that no Awards may be granted under the Plan after the ten-year
anniversary of the Effective Date (except for Awards granted pursuant to
commitments entered into prior to such ten-year anniversary). Upon the Effective
Date, no further awards will be made under the Prior Plan. If there is no
Approval Date within 12 months of the Effective Date, Awards granted pursuant to
the Plan shall be deemed cancelled.   2.2   Share authorization.

5



--------------------------------------------------------------------------------



 



  (a)   The maximum number of Shares available for grants of Awards (including
the Shares underlying such Awards) pursuant to the Plan is 1,000,000.     (b)  
The maximum number of Shares available for Awards of Common Stock, Restricted
Stock and Restricted Stock Units is 500,000.     (c)   Shares issued pursuant to
the Plan may come from authorized and unissued Shares, treasury Shares or Shares
purchased by the Company in the open market.

2.3   Share usage. The limits of Sections 2.2(a) and (b) are governed by the
rules contained in this Section 2.3. Any Shares related to Awards which
(i) terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, (ii) are settled in cash in lieu of Shares, or
(iii) are exchanged with the Committee’s permission, prior to the issuance of
Shares, shall be available again for grant under this Plan. Moreover, if the
Option Price of any Option or the tax withholding requirements with respect to
any Award are satisfied by tendering Shares to the Company (by either actual
delivery or by attestation) or through the surrender of all or a portion of an
Option, or if a Stock Appreciation Right is exercised, only the number of Shares
issued, net of the Shares tendered, if any, will be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under this Plan.

ARTICLE 3 ADMINISTRATION

3.1   The Committee. The Plan shall be administered by the Committee in
accordance with the following:

  (a)   The Committee shall have the authority in its sole discretion, at any
time, and from time to time, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or as it deems
necessary or advisable in administration of the Plan, including without
limitation, (i) the authority to grant Awards; (ii) to determine the individuals
to whom and the time or times at which Awards shall be granted; (iii) to
determine the type and number of Awards to be granted, as applicable, the number
of Shares to which an Award may relate and the terms, conditions, restrictions
and performance criteria relating to any Award; (iv) to determine whether, to
what extent, and under what circumstances and the manner in which an Award may
be settled, cancelled, forfeited, exchanged or surrendered; (v) to construe and
interpret the Plan and any Award; (vi) to prescribe, amend, and rescind rules
and regulations relating to the Plan, including but not limited to, rules and
regulations relating to leaves of absence and changes from an employee to a
service provider or consultant; and (vii) to make all other determinations
deemed necessary or advisable for the administration and implementation of the
Plan. The determination of the Committee on all matters relating to the Plan or
any Agreement shall be final

6



--------------------------------------------------------------------------------



 



      and conclusive and binding on the Company and all Participants and
beneficiaries.

  (b)   Except to the extent prohibited by applicable law or the applicable
rules of a securities exchange, or inconsistent with the Company’s Bylaws or
Committee charters, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Such delegation shall include, unless limited by its terms, all
of the responsibility and authority held by the Committee hereunder, and any
such allocation or delegation may be revoked by the Committee at any time.

3.2   Prohibition on Option Repricing. Notwithstanding any other provision of
the Plan, the Committee may not reprice, replace or regrant any Option granted
under the Plan or any other plan of the Company, (i) through cancellation and
replacement or regrant with lower priced options or (ii) by lowering the Option
Price of a previously granted Award, without the prior approval of Company
stockholders.   3.3   Code Section 162(m) Subcommittee. Notwithstanding anything
to the contrary contained herein, the Committee has the authority to designate,
if desirable, a subcommittee (the “Subcommittee”) to administer the Plan with
respect to Covered Employees. If a Subcommittee is designated, the Subcommittee
shall be composed of two or more members of the Committee appointed by the
Committee, all of whom shall be “outside directors” as that term is used in Code
Section 162(m). With respect to such Covered Employees, the Subcommittee shall
have all of the powers, rights, and duties granted to the Committee under this
Plan.   3.4   Periodic Committee review and meetings with management. The
Committee may from time to time review the implementation and results of the
Plan to determine the extent to which the Plan’s purpose is being accomplished.
In addition, the Committee may periodically meet with senior management of the
Company to review their suggestions regarding grants under the Plan, including
the individuals who are proposed to receive grants and the amount and terms of
such grants; provided, however, that unless otherwise delegated, all such grants
shall be determined solely by the Committee in its discretion.

ARTICLE 4 AWARDS

4.1   Eligibility. Awards may be granted to any Employee, any consultant or
other person providing services to the Company or a Subsidiary and any member of
the Board.   4.2   Award Agreements. Awards under the Plan shall be evidenced by
Agreements which shall not be inconsistent with the terms and provisions of the
Plan, and which shall contain such provisions as the Committee may in its sole
discretion determine. A copy of such Agreement shall be provided to the
Participant, and the Committee may, but need not, require that the Participant
sign a copy of such Agreement. Without limiting the generality of the foregoing,
the Committee may in any Agreement impose

7



--------------------------------------------------------------------------------



 



    such restrictions or conditions upon the exercise or settlement of any Award
or upon the sale or other disposition of any Shares issuable pursuant to the
Plan as the Committee may in its sole discretion determine. Awards and related
Agreements may, but need not, be uniform among Participants. By accepting an
Award pursuant to the Plan each Participant shall thereby agree that each such
Award shall be subject to all of the terms and provisions of the Plan. In the
event of any inconsistency between an Agreement and the Plan, the terms of the
Plan shall prevail.

ARTICLE 5 OPTIONS

5.1   General. The Committee is authorized to grant Options with the terms and
conditions set forth in this Article and with such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine in its sole discretion.   5.2   Type of Options. All Options
granted pursuant to the Plan shall be Nonstatutory Stock Options.   5.3  
General terms and conditions. The Committee shall determine all terms and
conditions of the Options not inconsistent with the Plan, provided that, the
following terms and conditions shall apply to all Options:

  (a)   Options may not be exercised after ten years have elapsed from the Date
of Grant;     (b)   The Option Price shall be determined by the Committee in
accordance with the terms and conditions of the Plan, except that, in no event
shall the Option Price be less than 100% of the Fair Market Value per Share
determined as of the Date of Grant;     (c)   Except as otherwise provided by
the Committee and set forth in the Award Agreement, each Option shall become
exercisable in equal installments of 25% of the total number of Shares subject
to being purchased thereunder on each of the first, second, third and fourth
anniversaries of the Option’s Date of Grant; provided, however, that the
Participant remains an Employee (or a Non-Employee Director or continues to
provide services as a consultant, as applicable) on a regular and continuous
basis through each such anniversary of the Date of Grant; and     (d)   Options
shall not contain any provision entitling a Participant to the automatic grant
of additional Options in connection with any exercise of the original Option.

5.4   Annual individual limit. The maximum number of Shares subject to Options
which may be awarded to any individual in any one calendar year shall not exceed
100,000 Shares.

8



--------------------------------------------------------------------------------



 



5.5   Exercise of Options. Subject to the provisions hereof and the provisions
of the Agreement under which it was granted, each Option shall be exercised by
delivery to the Company’s treasurer of written notice (or by such other method
determined by the Committee and communicated in writing to a Participant) of
intent to purchase a specific whole number of Shares subject to the Option or by
such other method as may be provided by the Committee. Except as otherwise
provided in an Agreement or determined by the Committee, a payment to exercise
an Option may, at the election of the Participant, be made in (i) cash,
(ii) Shares valued at their Fair Market Value on the Date of Exercise,
(iii) surrender of an exercisable Option covering Shares with an aggregate Fair
Market Value as of the date of exercise in excess of the aggregate dollar amount
of the Option Prices of such Shares under such Option equal to the Option Price
of the Options sought to be exercised, (iv) through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount in cash
equal to the Option Price, (v) any combination of the foregoing, or (vi) in
accordance with the terms of the Agreement under which the Options sought to be
exercised were granted, or (vii) in accordance with other methods as the
Committee may from time to time permit. A Participant may surrender to the
Company an Option (or a portion thereof) that has become exercisable and receive
upon such surrender, without any payment to the Company or a Subsidiary (other
than required tax withholding amounts), that number of Shares (equal to the
highest whole number of Shares) having an aggregate Fair Market Value as of the
date of surrender equal to that number of Shares subject to the Option (or
portion thereof) being surrendered multiplied by an amount equal to the excess
of (i) the Fair Market Value of a Share on the date of surrender, over (ii) the
Option Price, plus an amount of cash equal to the Fair Market Value of any
fractional Share to which the Participant might be entitled. Any such surrender
shall be treated as the exercise of the Option (or portion thereof).

ARTICLE 6 OTHER AWARDS

6.1   Restricted Stock and Restricted Stock Units. The Committee is authorized
to grant Awards of Common Stock, Restricted Stock and Restricted Stock Units.
Any such Award shall be subject to such conditions, restrictions and
contingencies as the Committee may impose (including, without limitation, any
limitation on the right to vote Restricted Stock or the right to receive any
dividend or other right or property), which may lapse separately or in
combination and at such time or times as the Committee may deem appropriate.
Awards of Restricted Stock Units may be subject to such terms and conditions
deemed necessary and desirable by the Committee to permit such Awards to comply
with the provisions of Code Section 409A.   6.2   Stock Appreciation Rights. The
Committee is authorized to grant Stock Appreciation Rights, which may, but need
not, relate to a specific Option granted under the Plan. Subject to the terms of
the Plan and any applicable Agreement, each Stock Appreciation Right shall
confer on the holder thereof a right to receive, upon exercise thereof, the
excess of (a) the Fair Market Value of one Share on the Date of Exercise over
(ii) the exercise price (the “Exercise Price”) of the right as specified by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Date of Grant of the Stock Appreciation Right. Subject to the terms of the
Plan and

9



--------------------------------------------------------------------------------



 



    any applicable Agreement, the Exercise Price, term, methods of exercise,
methods of payment or settlement, including whether such Stock Appreciation
Right shall be settled in cash or Shares, and any other terms and conditions of
any Stock Appreciation Right shall be as determined by the Committee, but in no
event shall the term of a Stock Appreciation Right exceed a period of ten years
from the date of its grant.

6.3   Dividends and Dividend Equivalents. Any Award of Restricted Stock or
Restricted Stock Units may provide the Participant with the right to receive
dividend payments or dividend equivalent payments with respect to Shares
underlying the Award (both before and/or after the Shares subject to the Award
are earned, vested, or acquired), which payments may be either made currently or
credited to an account for the Participant (the Agreement shall specify whether
such amounts are paid currently or credited to an account, and any such account
shall be intended to comply with applicable provisions of Code Section 409A),
and may be settled in cash or Shares as determined by the Committee. Any such
settlements, and any such crediting of dividends or dividend equivalents or
reinvestments in Shares, may be subject to such conditions, restrictions and
contingencies as the Committee shall establish, including the reinvestment of
such credited amounts in Share equivalents.   6.4   Share certificates and
distributions. At the time Restricted Stock is granted to a Participant, share
certificates representing the appropriate number of Shares of Restricted Stock
shall be registered in the name of the Participant but shall be held by the
Company in custody for the account of such person. The Committee (and the
Company) may take whatever actions it determines necessary or desirable to
restrict the transferability of the unvested Restricted Stock including
providing that the certificates bear a legend restricting their transferability.
Any Shares or other securities of the Company received by a Participant to whom
Restricted Stock has been granted as a result of a stock distribution to
stockholders or as a stock dividend on Common Stock shall be subject to the same
terms, conditions and restrictions as such Restricted Stock.   6.5   Annual
individual limits.

  (a)   The maximum number of Shares subject to Stock Appreciation Rights which
may be awarded to any individual in any one calendar year shall not exceed
100,000 Shares.     (b)   The maximum number of Shares, shares of Restricted
Stock or Restricted Stock Units which may be awarded to any individual in any
one calendar year shall not exceed 50,000 (for the avoidance of doubt, this
limit applies separately to each type of Award).

6.6   Performance-Based Compensation.

10



--------------------------------------------------------------------------------



 



  (a)   An Award of Restricted Stock or Restricted Stock Units that is intended
to qualify as Performance-Based Compensation shall be governed by this
Section 6.6.     (b)   The performance goals upon which the payment or vesting
of an Award of Restricted Stock and Restricted Stock Units to a Covered Employee
that is intended to qualify as Performance-Based Compensation shall be limited
to one or more of the performance measures listed in Appendix A hereto (the
“Performance Measures”).     (c)   Any Performance Measure(s) may be used to
measure the performance of the Company and its Subsidiaries as a whole or any
business unit of the Company or its Subsidiaries or any combination thereof, as
the Committee may deem appropriate, or any of the Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) on Appendix A as compared to
various stock market indices. The Committee also has the authority to provide
for accelerated vesting of any Award based on the achievement of performance
goals pursuant to the Performance Measures set forth at Appendix A.     (d)  
The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
Performance Period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year or other
applicable periodic filings with the Securities and Exchange Commission,
(vi) acquisitions or divestitures, and (vii) foreign exchange gains and losses.
To the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code Section
162(m) for deductibility.     (e)   Awards that are intended to qualify as
Performance-Based Compensation may not be adjusted upward. The Committee may
retain the discretion to adjust such Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.     (f)  
In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to

11



--------------------------------------------------------------------------------



 



      grant Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and base vesting on Performance Measures other than those set
forth herein.

  (g)   In all events, determinations under this section shall be made in a
manner which is consistent with Code Section 162(m).

ARTICLE 7 NON-EMPLOYEE DIRECTORS
The Committee, subject to approval by the full Board, shall determine all Awards
to Non-Employee Directors. The terms and conditions of any Award to any such
Non-Employee Director shall be set forth in an Agreement and, except as
otherwise provided for in such Agreement, such Award shall vest or become
exercisable, as the case may be, on the first anniversary of the Award’s Date of
Grant.
ARTICLE 8 TAXES

8.1   Notification under Section 83(b). Provided that the Committee has not
prohibited such Participant from making the following election, if a Participant
shall, in connection with the receipt of any Award, make the election permitted
under Section 83(b) of the Code (i.e., an election to include in such
Participant’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code), such Participant shall notify the Committee or its
designee of such election within ten (10) days of filing notice of the election
with the Internal Revenue Service, in addition to any filing and notification
required pursuant to regulations issued under the authority of Section 83(b) of
the Code.   8.2   Remittance of Tax as Condition of Delivery. The Company shall
be entitled to require as a condition of delivery of Shares hereunder that the
Participant remit an amount of cash sufficient to satisfy all federal, state and
other governmental withholding tax requirements related thereto.   8.3  
Mandatory Withholding on Insiders. In the case of a Participant who is an
Insider, whenever under the Plan Shares are to be delivered, the Company shall
withhold an amount sufficient to satisfy all minimum federal, state and other
governmental withholding tax requirements related thereto.   8.4   Elective
Share Withholding. Provided that the Committee has not prohibited such
Participant from making the following election, a Participant, other than an
Insider, may elect the withholding (“Share Withholding”) by the Company of a
portion of the Shares otherwise deliverable to such Participant upon the
settlement of an Award having a Fair Market Value equal to the amount necessary
to satisfy such Participant’s minimum required federal, state or other
governmental withholding tax liability with respect thereto.   8.5   Share
withholding is subject to Committee approval. Each Share Withholding election by
a Participant shall also be subject to the following restrictions:

12



--------------------------------------------------------------------------------



 



  (a)   the election must be made prior to the date on which the amount of tax
to be withheld is determined; and     (b)   the election shall be irrevocable.

ARTICLE 9 TERMINATION OF SERVICE

9.1   Unexercisable Options. Except as otherwise determined by the Committee,
upon a Participant’s Termination of Service, all unexercisable and/or unvested
Options shall be forfeited and cancelled without further action by the
Committee.   9.2   Exercisable Options. Except as otherwise determined by the
Committee, this Section 9.2 shall apply to exercisable Options held by an
Employee. An unexercised Option shall terminate and/or be forfeited upon
Termination of Service if the Termination of Service was the result of the
resignation of the Participant or the Participant was terminated For Cause or
otherwise, except that:

  (a)   Death. If the Participant’s Termination of Service is as a result of his
or her death, unexercised Options to the extent exercisable on the date of the
Participant’s death, may be exercised, in whole or in part, at any time within
one (1) year after the date of death by the Participant’s personal
representative or by the person to whom the Options are transferred by will or
the applicable laws of descent and distribution.     (b)   Retirement. If the
Termination of Service of an Employee or a Non-Employee Director is as a result
of Retirement, any unexercised Option, to the extent exercisable at the date of
such Termination of Service, may be exercised, in whole or in part, at any time
within one (1) year after the date of such Termination of Service; provided
that, if the Participant dies after such Termination of Service and before the
expiration of such one (1) year period, unexercised Options held by such
deceased Participant may be exercised by his or her personal representative or
by the person to whom the Option is transferred by will or the applicable laws
of descent and distribution within one (1) year after the Participant’s
Termination of Service.     (c)   Permanent Disability. If the Participant’s
Termination of Service is a result of his or her Permanent Disability, any
unexercised Option, to the extent exercisable at the date of such Termination of
Service, may be exercised, in whole or in part, at any time within one (1) year
after the date of such Termination of Service; provided that, if a Participant
dies after such Termination of Service and before the expiration of such one
(1) year period, the unexercised Options may be exercised by the deceased
Participant’s personal representative or by the person to whom the unexercised
Options are transferred by will or the applicable laws of descent and
distribution within one (1) year after the Participant’s Termination of Service,
or, if later, within 180 days after the Participant’s death.

13



--------------------------------------------------------------------------------



 



  (d)   Other Reasons for Termination. If the Participant has a Termination of
Service for any reason other than by death, Retirement, Permanent Disability,
resignation or For Cause, any unexercised Option, to the extent exercisable on
the date of such Termination of Service, may be exercised, in whole or in part,
at any time within ninety (90) days from the date of such Termination of
Service.

    When Options are no longer exercisable pursuant to the provisions of
Section 9.2(a) through (d), such Options shall be forfeited and cancelled
without further action by the Committee.   9.3   For Cause. A Termination of
Service “For Cause” shall mean a Termination of Service that, in the judgment of
the Committee, is the result of (a) the breach by the Employee of any employment
agreement, employment arrangement or any other agreement with the Company or a
Subsidiary, (b) the Employee engaging in a business that competes with the
Company or a Subsidiary, (c) the Employee disclosing business secrets, trade
secrets or confidential information of the Company or a Subsidiary to any party,
(d) dishonesty, misconduct, fraud or disloyalty by the Employee,
(e) misappropriation of corporate funds, or (f) such other conduct by the
Employee of an incompetent, insubordinate, immoral or criminal nature as to have
rendered the continued employment of the Employee incompatible with the best
interests of the Company and its Subsidiaries.   9.4   Other Awards. Except as
otherwise determined by the Committee:

  (a)   Stock Appreciation Rights shall be treated similar to Options as set
forth in Sections 9.1 and 9.2;     (b)   Upon Termination of Service except as a
result of death or Permanent Disability, all Restricted Stock Units and shares
of Restricted Stock still subject to restriction and/or unvested shall be
forfeited without further action by the Committee and cancelled or reacquired
without payment of consideration by the Company; and     (c)   Upon Termination
of Service as a result of death or Permanent Disability, any Award of Restricted
Stock Units or shares of Restricted Stock shall be immediately vested to the
extent the Participant would have become vested in such Award had he or she not
experienced a Termination of Service until immediately after the next following
anniversary of such Award’s Date of Grant, and the remainder of the Award still
subject to restriction and/or unvested shall be forfeited without further action
by the Committee and cancelled or reacquired without payment of consideration by
the Company.

9.5   Term. Any of the provisions herein to the contrary notwithstanding, no
Option or Stock Appreciation Right shall be exercisable beyond the term
specified in the related Agreement thereof.

14



--------------------------------------------------------------------------------



 



9.6   Non-Employee Directors and Other Service Providers. Awards granted to
Non-Employee Directors and other service providers shall be treated in
accordance with the principles set forth in this Article 9, as applicable,
provided that service providers who are not Non-Employee Directors or Employees
shall not be eligible for Retirement treatment.

ARTICLE 10 CHANGE IN CONTROL

10.1   Definition. For the purposes of this Plan, a “Change in Control” means,
except as may otherwise be provided in an Agreement, the first date on which one
of the following events occurs:

  (a)   the consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;     (b)   the sale,
transfer or other disposition of all or substantially all of the Company’s
assets;     (c)   a change in the composition of the Board, as a result of which
fewer than one-half of the directors following such change in composition of the
Board are directors who either (i) had been directors of the Company on the date
24 months prior to the date of the event that may constitute a Change in Control
(the “Original Directors”) or (ii) were elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the aggregate of
(A) the Original Directors who were still in office at the time of the election
or nomination and (B) the directors whose election or nomination was previously
approved pursuant to this Clause (ii); or     (d)   any transaction as a result
of which any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, or any
group that is controlled by Permitted Holders, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of the voting securities of the Company representing at least 30% of
the total voting power of the Company (with respect to all matters other than
the election of directors) represented by the Company’s then outstanding voting
securities. For purposes of this Clause (d), the term “transaction” shall
include any conversion of the Class A Stock, whether or not such conversion
occurs in connection with a sale, transfer or other disposition of such Class A
Stock.

    For purposes of this definition, (i) the term “person” shall exclude: (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or

15



--------------------------------------------------------------------------------



 



    a Subsidiary; and (B) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the Common Stock (it being understood that for purposes of
subsequently determining whether a Change in Control has occurred, all
references to the “Company” in the definition of Change in Control shall be
deemed to be references to the Company and/or such corporation, as applicable);
(ii) the term “group” shall exclude any group controlled by any person
identified in Clause (i)(A) above and (iii) the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a person, whether through the
ownership of voting securities, by contract, or otherwise, and the terms
“controlling” and “controlled” have meanings correlative thereto.

10.2   Certain Rules. The following rules shall apply to the determination of a
Change in Control.

  (a)   Except as otherwise determined by the Committee, any spin-off of a
division or subsidiary of the Company to its stockholders will not constitute a
Change in Control of the Company.     (b)   Any event listed in Section 10.1
that the Committee elects to not treat as a Change in Control of the Company
prior to the occurrence of a Change in Control, shall not constitute a Change in
Control.     (c)   Upon a determination by the Committee in its discretion, any
other event substantially similar to an event described in Section 10.1 shall be
a Change in Control .

10.3   Discretionary Treatment; Default Provisions. The Committee shall
determine the treatment of outstanding Awards prior to a Change in Control,
except that to the extent the Committee takes no action (and except as otherwise
expressly provided for in an Agreement):

  (a)   all Options and Stock Appreciation Rights then outstanding shall become
immediately and fully exercisable, notwithstanding any provision therein for the
exercise in installments;     (b)   all restrictions and conditions of all
Restricted Stock then outstanding shall be deemed satisfied as of the date of
the Change in Control; and     (c)   all Restricted Stock Units, Dividend
Equivalents and any Award subject to performance goals shall become vested and
deemed earned or satisfied in full, notwithstanding that the applicable
performance cycle, retention cycle or restriction conditions shall not have been
completed or met, and shall be paid or otherwise settled within 30 days of the
Change in Control (except to the extent that payment must be made pursuant to
its original schedule in order to comply with Code Section 409A).



16



--------------------------------------------------------------------------------



 



10.4   Potential Treatment. Without limitation, except as expressly provided for
in an Agreement, the Committee may elect prior to a Change in Control, that in
the event of a Change in Control, that all or any portion of an Award, with no
requirement of uniform treatment:

  (a)   Shall be assumed or an equivalent award be substituted by the successor
corporation in any Change in Control transaction, or a parent or subsidiary of
such successor corporation;     (b)   Shall be cancelled or forfeited and
settled in cash;     (c)   To the extent unvested or unexercisable, shall be
cancelled or forfeited without settlement, payment or other consideration; or  
  (d)   With respect to any unexercised portion of an Option or Stock
Appreciation Right, shall be cancelled following the time permitted to exercise
said Award.

10.5   Following a Change in Control, no action shall be taken under the Plan
that will cause any Award that has previously been determined to be (or is
determined to be) subject to Code Section 409A to fail to comply in any respect
with Code Section 409A without the written consent of the Participant.

ARTICLE 11 SECURITIES LAW MATTERS

11.1   Investment Intent Representation: Restrictive Legend. Where an investment
intent representation or restrictive legend is deemed necessary to comply with
the Securities Act of 1933, as amended, the Committee may require a written
representation to that effect by the Participant, or may require that such
legend be affixed to certificates for Shares at the time the Option is exercised
or an Award is granted.   11.2   Company’s right to postpone exercise or
settlement. If based upon the opinion of counsel to the Company, the Committee
determines that the exercise or settlement of any Awards would violate any
applicable provision of (i) state or federal securities law, (ii) the listing
requirements of any securities exchange registered under the Exchange Act on
which are listed any of the Company’s equity securities, (iii) the listing
requirements of the NASDAQ Global Market if any of the Company’s equity
securities are listed thereon, or (iv) the listing requirements of The NASDAQ
Capital Market if any of the Company’s equity securities are listed thereon,
then the Committee may postpone any such exercise or settlement; provided,
however, that the Company shall use its best efforts to cause such exercise to
comply with all such provisions at the earliest practicable date; and provided
further, that the Committee’s authority under this Section 11.2 shall expire
from and after the date of any Change in Control.   11.3   Rule 16b-3
Compliance. With respect to Insiders, transactions under the Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successors under
the Exchange Act. To the extent any provision of the Plan or action by the

17



--------------------------------------------------------------------------------



 



    Board or the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Board or the
Committee.

ARTICLE 12 MISCELLANEOUS

12.1   Funding. Benefits payable under the Plan to any person shall be paid
directly by the Company. The Company shall not be required to fund, or otherwise
segregate assets to be used for payment of, benefits under the Plan.   12.2   No
Employment Rights. Neither the establishment of the Plan, nor the granting of
any rights under the Plan, shall be construed to (a) give any Participant the
right to remain employed by the Company, any Subsidiary or any of their
affiliates or to any benefits not specifically provided by the Plan, or (b) in
any manner modify the right of the Company, any Subsidiary or any of their
affiliates to modify, amend or terminate any of its employee benefit plans.  
12.3   Stockholder Rights. A Participant shall not, by reason of any right
granted hereunder, have any right as a stockholder of the Company with respect
to the Shares which may be deliverable upon exercise of such Option until such
Shares have been delivered to him or her.   12.4   Nature of Payments. Any and
all grants or deliveries of Shares hereunder shall constitute special incentive
payments to the Participant and shall not be taken into account in computing the
amount of salary or compensation of the Participant for the purposes of
determining any pension, retirement, death or other benefits under (a) any
pension, retirement, profit-sharing, bonus, life insurance or other employee
benefit plan of the Company, any Subsidiary or any of their affiliates, or
(b) any agreement between the Company, any Subsidiary or any of their
affiliates, on the one hand, and the Participant, on the other hand, except as
such plan or agreement shall otherwise expressly provide.   12.5   Non-Uniform
Determinations. The Committee’s determinations under the Plan need not be
uniform and may be made by the Committee selectively among persons who receive,
or are eligible to receive, grants under the Plan (whether or not such persons
are similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations, and to enter into non-uniform and selective Agreements
as to (a) the persons to receive grants under the Plan, (b) the terms and
provisions of Awards under the Plan, and (c) the treatment, under Section 3.1,
of leaves of absence.   12.6   Adjustments. In the event of any corporate event
or transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of outstanding Shares or distribution (other than normal

18



--------------------------------------------------------------------------------



 



    cash dividends) to stockholders of the Company, or any similar corporate
event or transaction, the Committee, in order to prevent dilution or enlargement
of Participants’ rights under this Plan, shall substitute or adjust, as
applicable, the number and kind of Shares that may be issued under this Plan
(Section 2.2(a)) or under particular forms of Awards (Section 2.2(b)), the
number and kind of Shares subject to outstanding Awards, the Option Price or
Exercise Price applicable to outstanding Awards, the annual Award limits
(Sections 5.4 and 6.5), and other value determinations applicable to outstanding
Awards. The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect such changes
or distributions, including modifications of performance goals and changes in
the length of performance periods, if any. The determination of the Committee as
to the foregoing adjustments, if any, shall be at the discretion of the
Committee and shall be conclusive and binding on Participants under this Plan.

12.7   Conversion. Notwithstanding anything else herein to the contrary, without
affecting the number of Shares reserved or available hereunder, the Committee
may authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate
(including, but not limited to, a conversion of equity awards into Awards under
this Plan), subject to compliance with the rules under Code Sections 409A, 422
and 424, as and where applicable.   12.8   Amendment of the Plan. The Committee
may amend the Plan and any Agreement in its sole discretion; provided, however,
no modifications shall be made which would materially impair the rights of any
Award theretofore granted without the Participant’s consent; and provided
further, the Committee may not, without further approval of the stockholders of
the Company, either:

  (a)   materially increase the number of Shares reserved for issuance under the
Plan (except as provided for in Section 12.6);     (b)   materially modify the
requirements as to eligibility for participation in the Plan; or     (c)  
extend the date of termination of the Plan.

12.9   Termination of the Plan. The Plan shall terminate on the tenth (10th)
anniversary of the Effective Date or at such earlier time as the Committee may
determine. Any termination, whether in whole or in part, shall not affect any
rights then outstanding under the Plan.   12.10   Controlling Law. The Plan
shall be governed, construed and administered in accordance with the laws of the
State of Delaware, except its laws with respect to choice of law.   12.11  
Action by the Company. Any action required by the Company under the Plan shall
be by resolution of the Committee.

19



--------------------------------------------------------------------------------



 



12.12   Non-transferability. Each Award granted hereunder shall by its terms not
be assignable or transferable other than by will or the laws of descent and
distribution. During the life of the Participant, all rights granted to the
Participant under the Plan or under any Agreement shall be exercisable only by
the Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative.   12.13   No Lien or Security Interest. No
Award, and no right under any such Award, may be pledged, attached or otherwise
encumbered other than in favor of the Company, and any purported pledge,
attachment, or encumbrance thereof other than in favor of the Company shall be
void and unenforceable against the Company or any Subsidiary.   12.14   No Trust
or Fund Created. Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Subsidiary and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company or
any Subsidiary pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company or any Subsidiary.  
12.15   No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares, or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.   12.16   Settlement of
Awards. The obligation to make payments and distributions with respect to Awards
of Restricted Stock Units and Stock Appreciation Rights may be satisfied through
cash payments, the delivery of Shares, or any combination thereof as the
Committee shall determine in its sole discretion. Satisfaction of any
obligations to make payments or distributions under an Award, which is sometimes
referred to as “settlement” of the Award, may be subject to such conditions,
restrictions and contingencies as the Committee shall determine. Each Subsidiary
shall be liable for payment of cash due under the Plan with respect to any
Participant to the extent that such benefits are attributable to the services
rendered for that Subsidiary by the Participant. Any disputes relating to
liability of a Subsidiary for cash payments shall be resolved by the Committee.

20



--------------------------------------------------------------------------------



 



APPENDIX A
Performance Measures

(a)   Net earnings or net income (before or after taxes);   (b)   Earnings per
share;   (c)   Net sales or revenue growth;   (d)   Net operating profit;   (e)
  Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);   (f)   Cash flow (including, but
not limited to, operating cash flow, free cash flow, cash flow return on equity,
and cash flow return on investment);   (g)   Earnings before or after taxes,
interest, depreciation, and/or amortization;   (h)   Gross or operating margins;
  (i)   Productivity ratios;   (j)   Share price (including, but not limited to,
growth measures and total stockholder return);   (k)   Expense targets;   (l)  
Margins;   (m)   Operating efficiency;   (n)   Market share;   (o)   Customer
satisfaction;   (p)   Working capital targets and change in working capital; and
  (q)   Stockholder value added which is equal to (i) the net operating profit
after tax minus (ii) the sum of capital multiplied by the cost of capital.

21